                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                       BEAUMONT DIVISION

SAMAD SEFIANE                                      §

VS.                                                §      CIVIL ACTION NO.         1:19-CV-38

CHRIS SAEEGH, ET AL.                               §

 MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING
       THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff Samad Sefiane, a prisoner confined at the Jefferson County Correctional Facility,

filed this civil rights action pursuant to 42 U.S.C. § 1983 against Chris Saeegh, Dyro, and Ken

Baxter.

          The court ordered that this matter be referred to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this court. The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge. The magistrate judge recommends dismissing the civil rights action pursuant to

28 U.S.C. § 1915(e) as frivolous and for failure to state a claim upon which relief may be granted.

          The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Plaintiff filed objections to the magistrate

judge’s Report and Recommendation.

          The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes the

objections are without merit.
                                            ORDER

       Accordingly, plaintiff’s objections (document nos. 6 and 7) are OVERRULED. The

findings of fact and conclusions of law of the magistrate judge are correct, and the report of the

magistrate judge (document no. 4) is ADOPTED. A final judgment will be entered in this case in

accordance with the magistrate judge’s recommendation.

      SIGNED this the 21 day of February, 2019.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge




                                                2
